Citation Nr: 1002866	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating for a right hip disability 
in excess of 10 percent from March 23, 2005, to October 9, 
2007, and after a period of a temporary total rating, in 
excess of 50 percent from December 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970 and from November 1970 to November 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for severe 
arthritis with osteonecrosis of femoral head of the right hip 
secondary to a service-connected lumbar spine disability 
evaluated as 10 percent disabling effective in March 2005.  
The Veteran disagreed with the evaluation assigned.   

During the pending appeal, the Veteran underwent total right 
hip replacement and a temporary total rating was assigned 
from October 10, 2007, under the provisions of 38 C.F.R. 
§ 4.30, and then, a temporary total rating was assigned 
effective December 1, 2007 under Diagnostic Code (DC) 5054, 
after which a 30 percent rating was assigned effective 
December 1, 2008.  The Veteran disagreed with the 30 percent 
rating and a June 2009 rating decision assigned a 50 percent 
rating effective December 1, 2008.  That grant does not 
represent a total grant of benefits sought on appeal, thus 
the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  After the surgery, the issue 
has been characterized as status post right hip arthroplasty 
with scar.  


FINDINGS OF FACT

1.  For the period from March 23, 2005, to October 9, 2007, 
the evidence shows x-ray evidence of degenerative arthritis 
and painful motion of the right hip.  The evidence does not 
show flexion limited to 30 degrees, limitation of extension 
to 5 degrees, abduction of the hip limited with motion lost 
beyond 10 degrees, limitation of adduction and cannot cross 
legs, limitation of rotation of the thigh and cannot toe-out 
more than 15 degrees on the affected leg, flail joint of the 
hip, or ankylosis of the right hip.    

2.  For the period from December 1, 2008, following 
implantation of prosthesis the evidence does not show 
markedly severe residual weakness, pain or limitation of 
motion or painful motion or weakness such as to require the 
use of crutches, flail joint of the hip, or ankylosis of the 
hip.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's right hip disability have not been 
met for the period from March 23, 2005, to October 9, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5250, 5251, 
5252, 5253, 5254 (2009).

2.  The criteria for an initial rating in excess of 50 
percent for the service-connected residuals of a right total 
hip arthroplasty with scar have not been met for the period 
from December 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, DCs 5054, 5250, 5254 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of March 23, 2005, the date of 
his claim, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Right hip disability

The Veteran disagreed with the initial 10 percent evaluation 
assigned when service connection for a right hip disability 
was granted.  The Veteran suggested that another diagnostic 
code could be used to more properly rate his condition.   The 
Board notes that this is an initial rating case, and the RO 
has assigned "staged ratings" for the condition over the 
period of time since service connection became effective in 
March 2005.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Veteran asserts that he is entitled to a higher rating for 
each period other than the period of a temporary total 
rating.

The Veteran sought service connection for a right hip 
disability claimed as secondary to his service-connected 
lumbar spine disability.  The examiner at a September 2005 VA 
examination provided an opinion that the Veteran's right hip 
disability was at least as likely as not related to his 
service-connected lumbar spine disability.  Based on that 
report, a December 2005 rating decision granted entitlement 
to service connection for a right hip disability.  A 10 
percent evaluation was assigned under DC 5003-5252.   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4. In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson, 12 Vet. 
App. at 119.  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27. 
Diagnostic Code 5003 pertains to degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5252 pertains to 
limitation of flexion of the thigh.  38 C.F.R. § 4.71a, DC 
5252.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f).  Degenerative arthritis established by X-ray 
findings may be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a, DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal range of motion for flexion of the hip is 0-125 
degrees, and normal range of motion for abduction of the hip 
is 0-45 degrees.  38 C.F.R. § 4.71, Plate II.

Impairment of the thigh with limitation of motion is rated 
under DC 5251 for limitation of extension; DC 5252 for 
limitation of flexion; and, DC 5253 for limitation of 
abduction or rotation.  38 C.F.R. § 4.71a, DCs 5251, 5252, 
5253.  

For limitation of extension of the thigh, when extension is 
limited to 5 degrees, a 10 percent rating is applicable.  
38 C.F.R. § DC 5251.  For limitation of flexion of the thigh, 
when flexion is limited to 10 degrees, a 40 percent rating is 
applicable.  When flexion is limited to 20 degrees, a 30 
percent rating is applicable.  When flexion is limited to 30 
degrees, a 20 percent rating is applicable.  When flexion is 
limited to 45 degrees, then a 10 percent rating is 
applicable.  38 C.F.R. § DC 5252.  For impairment of the 
thigh, when there is limitation of abduction, and motion lost 
beyond 10 degrees, then a 20 percent rating is assigned.  
When there is limitation of adduction and cannot cross legs, 
then a 10 percent rating is assigned.  When there is 
limitation of rotation of the thigh, and cannot toe-out more 
than 15 degrees on the affected leg, then a 10 percent rating 
is assigned.  38 C.F.R. § DC 5253.  

Under DC 5054 for evaluation of prosthetic hip replacement, a 
total evaluation is assigned for 1 year following 
implantation of the prosthesis.  Following implantation of 
prosthesis, a 50 percent evaluation is assigned for 
moderately severe residuals of weakness, pain or limitation 
of motion.  A 70 percent evaluation is assigned for markedly 
severe residuals of weakness, pain or limitation of motion 
and a 90 percent evaluation is assigned for painful motion or 
weakness such as to require the use of crutches.  38 C.F.R. 
§ 4.71a, DC 5054.   Note (1) for prosthetic implants provides 
that the 100 percent rating for one year following 
implantation of prosthesis will commence after initial grant 
of the one month total rating assigned under § 4.30 following 
hospital discharge.  

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 percent and 70 
percent ratings under DC 5054 are not defined in the rating 
schedule.  Therefore, rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
decisions are equitable and just.  38 C.F.R. § 4.6.

After a review of the evidence, the Board does not find that 
an initial evaluation in excess of the currently assigned 
staged ratings is established.

Private medical records from May 2001 through June 2005 show 
treatment for the Veteran's right hip diagnosed as avascular 
necrosis.  At a follow-up appointment in December 2004, the 
Veteran was doing very well.  He was working at two jobs and 
was able to work and stand for prolonged periods of time and 
did not have any significant discomfort or abnormalities.  On 
examination, he had a slight antalgic gait and range of 
motion was full.  He had pain only in extremes of motion.  He 
had avascular necrosis of the right hip, stage III, but did 
not require any intervention at that time.  In June 2005, he 
continued to do reasonably well with pain medication and had 
continued with his regular work.  Most of his discomfort was 
in the evening after a long day at work.  He did not take 
pain medications on a daily basis.  He was to be seen in six 
months.

At a VA examination in September 2005, the Veteran reported 
having a right hip condition for approximately five years 
which did not result in any time lost from work.  He 
described his symptoms and clinical findings were recorded.  
The leg lengths were equal.  Examination of his feet did not 
reveal any signs of abnormal weight bearing.  His gait was 
abnormal as he limped due to pain of his right hip.  Range of 
motion of the right hip was 110 degrees of flexion, 30 
degrees of extension, 25 degrees of adduction, 45 degrees of 
abduction, 60 degrees of external rotation and 40 degrees of 
internal rotation, with pain occurring at the final degree of 
motion.  

September 2005 examination findings showed the right joint 
function was additionally limited by pain, fatigue, weakness, 
lack of endurance, and incoordination after repetitive use.  
Pain had the major functional impact.  The examiner was 
unable to make a determination without resorting to 
speculation whether the foregoing additionally limit the 
joint function in degrees.  X-rays of the right hip showed 
degenerative arthritic changes and osteonecrosis of the 
femoral head.  The diagnosis was severe arthritis with 
osteonecrosis of the femoral head.  The subjective factor was 
pain.  The effect of the condition on the Veteran's usual 
occupation was that he had to move slowly.  The effect on his 
daily activity was "limited and slow."

Private medical evidence records show in January 2006, the 
Veteran had worsening symptoms to the right hip.  He was 
still able to maintain his regular work, but was not able to 
walk long distances.   He only used medications in the 
evenings.  His examination was unchanged.  In September 2006, 
he continued to do fairly well.  He still had some discomfort 
to the right hip but was still able to maintain his regular 
duty, although not able to walk any prolonged distances.  
Examination showed some loss of internal rotation; otherwise 
hip flexion and external rotation were without any pain.  X-
rays showed advanced stage III avascular necrosis of the 
right hip but with minimal progression since the last 
evaluation six months earlier.  In February 2007, he had 
increased pain over the last several months.  He was still 
able to move around fairly well, but towards the end of the 
day his pain increased significantly.  He was to the point 
that he was looking at surgery towards the latter part of the 
year.  Examination showed full forward flexion with pain.  He 
was at zero degrees of internal rotation and resisted 
rotation increased his pain across the right hip that 
radiated up into the thigh.  Neurovascularly he appeared to 
be intact.  

A VA examination of the right hip in February 2007 noted a 
chief complaint of right hip pain that was constant.  The 
Veteran pointed to the right inguinal ligament as the 
location of his hip pain which radiated to the foot.  He 
described that he could walk to his bathroom and back and 
could be up on his feet for approximately 15 to 20 minutes at 
a time until he had to sit down.  He limped to avoid weight 
bearing on the right leg and right hip.  He had weekly flare-
ups of pain.  He had not been hospitalized nor prescribed 
bedrest.  He had not had any injections for hip pain nor worn 
a brace for hip pain.  He was a technician and most of his 
work was bench work and therefore he could continue to do 
most of his work without pain interfering with his work.  He 
had missed one or two days of work in the last year because 
of his right hip disability.  

On examination, he had an antalgic limp avoiding weight 
bearing on the right leg.  There was no swelling, erythema or 
effusion in or around the hip.  There was tenderness.  Range 
of motion was flexion of 70 degrees on active motion and 85 
degrees on passive with pain and grimacing.  Extension was 10 
degrees active and 10 degrees passive with pain and 
grimacing.  Abduction was 15 degrees passive with pain and 
grimacing and adduction was 45 degrees passive.  External 
rotation was 20 degrees active and 30 degrees passive with 
pain and grimacing.  Internal rotation was 20 degrees active 
and 30 degrees passive with pain and grimacing.  Sensation 
was intact to light touch on all the toes, the right foot, 
calf and thigh all the way up the inguinal ligament.  X-rays 
revealed avascular necrosis of the right femoral head.  

The examiner found no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance with repetition except as 
noted on the examination.  Of these, pain appeared to have 
the greatest functional impact.  The nature and extent of any 
additional limits on functional mobility during flare-ups was 
as noted in the history provided by the Veteran.  The 
impression was aseptic necrosis of the right hip and chronic 
hip pain.  

In May 2007 the Veteran wrote that he was to undergo a hip 
replacement in October 2007.  He had a very severe limp and 
was in constant pain.  He suggested that another diagnostic 
code could be used to more properly rate his condition.   

The Veteran underwent a total hip replacement of the right 
hip in October 2007.  An October 2007 rating decision 
assigned a temporary total evaluation of 100 percent for 
total right hip replacement effective in October 2007 based 
on surgical or other treatment necessitating convalescence 
for one month.  Then, the RO assigned a temporary total 
evaluation of 100 percent effective on December 1, 2007, and 
a 30 percent evaluation effective on December 1, 2008.  A 
June 2009 rating decision increased the evaluation to 50 
percent effective December 1, 2008.  

Private medical records show during the year after the right 
total hip replacement the Veteran was seen for follow-up.  At 
the end of August 2008, the Veteran was released to resume 
full time work with no restrictions.  An early December 2008 
medical record shows the Veteran was doing fairly well.  He 
still had some issues of fatiguing endurance and the 
inability to walk at a fast pace.  He had good range of 
motion which had improved since his surgery.  On examination 
he had a slight antalgic gait and full range of motion of the 
hip with minimal pain.  Neurovascularly he was intact.  His 
leg length was equal.  X-rays showed the implants to be in 
good position.  The impression was that the Veteran was doing 
reasonably well.  He still had issues including endurance, 
ability to walk long distances of time, a positive 
Trendelenburg gait secondary to the weakness, and some 
discomfort towards the end of the day.  The examiner noted 
that it was clinically apparent and most likely permanent in 
nature.  

At a VA examination in March 2009, the Veteran reported pain 
in the right hip which occurred 4 times per day for 
approximately two hours each time.  At the time of pain he 
could function with medication.  He reported symptoms of 
painful motion, weakness, stiffness and lack of endurance.  
He did not have swelling, heat, redness, giving way, locking, 
fatigability and dislocation.  He had difficulty walking long 
distances or climbing stairs and was unable to squat.  

The Veteran had a surgical scar about 16 cm. by 0.5 cm.  The 
healed scar had hyperpigmentation of less than six square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, abnormal texture and 
limitation of motion.  

On examination, the Veteran's gait was within normal limits.  
The leg length from the anterior superior iliac spine to the 
medial malleolus was equal to that on the left.  Examination 
of the feet did not reveal any signs of abnormal weight 
bearing or breakdown, callosities or any unusual shoe wear 
pattern.  He did not require any assistive device for 
ambulation.  There was tenderness on the right hip.  There 
were no signs of edema, effusion, weakness, redness, heat and 
guarding of movement.  There was no subluxation.  Range of 
motion findings were 100 degrees of flexion, extension of 10 
degrees, adduction of 20 degrees, abduction of 30 degrees, 
external rotation of 45 degrees and internal rotation of 20 
degrees with pain occurring at the end limit.  

The examiner found that the right hip joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  X-rays 
showed changes of right hip arthroplasty without evidence of 
hardware complication.  The diagnosis was status post right 
hip arthroplasty with scar.  There was reduced motion, healed 
scar and abnormal x-rays.  The examiner provided an opinion 
that the effect of the condition on the Veteran's usual 
occupation and daily activity was moderate. 

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to an initial rating in excess 
of 10 percent for a right hip disability for the period from 
March 23, 2005, to October 9, 2007, and in excess of 50 
percent from December 1, 2008, is not established.

For the period from March 23, 2005, to October 9, 2007, the 
Board finds the preponderance of the evidence is against 
awarding an initial disability rating in excess of 10 
percent.  As noted above, a 10 percent rating was assigned 
based on painful or limited flexion of the Veteran's right 
hip.  38 C.F.R. § 4.71a, DCs 5003, 5052.  The evidence shows 
painful motion of the right hip.  Although the evidence of 
record shows limitation of flexion, it does not demonstrate 
that the Veteran has compensable limitation of flexion.  The 
Board has considered whether evaluation under other 
diagnostic criteria for disabilities of the hip and thigh 
would result in a higher rating.  The evidence of record does 
not demonstrate that the Veteran has limitation of extension 
to 5 degrees, abduction of the hip limited with motion lost 
beyond 10 degrees, or limitation of adduction and cannot 
cross legs.  A private medical report in early 2007 noted 
that the Veteran had 0 degrees of internal rotation and 
resisted rotation increased his pain, but there is no finding 
that the Veteran could not toe-out more than 15 degrees.  At 
a VA examination approximately two weeks later, the clinical 
findings showed internal rotation to 20 degrees active and to 
30 degrees passive with pain and grimacing.  Thus, limitation 
of rotation of the thigh and cannot toe-out more than 15 
degrees on the affected leg is not shown.  Since the medical 
record does not show that the Veteran has ankylosis of the 
right hip, or flail joint of the hip, a rating under DCs 5250 
or 5254 is not for consideration.  Thus, evaluation under 
other diagnostic criteria for disabilities of the hip and 
thigh would not result in a higher rating.  The Board finds 
that an increased rating pursuant to §§ 4.40, 4.59 is not for 
application in this case because there is no indication in 
the record that pain, due to disability of the right hip, 
causes functional loss greater than that contemplated by the 
10 percent evaluation currently assigned.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the period from December 1, 2008, the Board finds the 
preponderance of the evidence is against awarding a 
disability rating in excess of 50 percent.  The evidence of 
record does not demonstrate that the Veteran has markedly 
severe residuals of weakness, pain, or limitation of motion 
secondary to his total hip replacement or that he has painful 
motion or weakness such as to require the use of crutches.  
He had been released back to full-time work without 
restrictions in late August 2008.  The March 2009 VA 
examination report noted that the Veteran did not require any 
assistive device for ambulation.  The examiner's opinion was 
that the effect of the right hip disability was moderate on 
the Veteran's usual occupation and daily activity.  

The Board has considered whether evaluation under other 
diagnostic criteria for disabilities of the hip and thigh 
would result in a higher rating.  However, as noted above, 
since the medical record does not show that the Veteran has 
ankylosis of the right hip, or flail joint of the hip, a 
disability rating in excess of 50 percent is not warranted 
under DC 5250 for ankylosis or under DC 5254 for flail joint 
of the hip.  38 C.F.R. § 4.71a, DCs 5250, 5254.

The Board is aware that separate disability ratings are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 
7800, 7803, 7804, 7805.  The Veteran has a surgical scar on 
the right hip following his right total hip replacement 
surgery.  However, according to the March 2009 examination 
report, his scar was healed and nontender, an area of less 
than six square inches, with no other symptomatology.  
Therefore, the Board finds that a separate rating is not 
warranted because the evidence does not show a scar that is 
poorly nourished, with repeated ulceration, is tender and 
painful on objective demonstration, or cause any limitation 
of function.  38 C.F.R. § 4.118.

The Board further finds that the record does not establish 
that the rating criteria are inadequate for rating the 
Veteran's service-connected right hip disability.  The 
competent medical evidence of record shows that his right hip 
disability is primarily manifested by pain and limitation of 
motion.  The applicable diagnostic codes used to rate the 
Veteran's disability provide for ratings based on limitation 
of motion.  The effects of pain and functional impairment 
have been taken into account and are considered in applying 
the relevant criteria in the rating schedule.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disability has been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Further, 
the right hip disability has not required extended periods of 
hospitalization since the initiation of this appeal or 
presented marked interference with employment, with the 
exception of the period for which he has already been 
assigned a 100 percent rating.  Therefore, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.  Barringer v. Peake, 
22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

In sum, the preponderance of the evidence is against an 
increased initial rating for any of the staged ratings 
presently assigned for the right hip disability and for 
additional staged ratings.  The manifestations exhibited by 
the Veteran as presented in the evidence submitted in support 
of his request are appropriately evaluated with the current 
staged ratings.  Fenderson, 12 Vet. App. at 119.  The 
preponderance of the evidence is against the assignment of an 
initial disability rating in excess of 10 percent for the 
period from March 23, 2005, to October 9, 2007; and in excess 
of 50 percent from December 1, 2008.  As the preponderance of 
the evidence is against the claim for an initial increased 
rating, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating for a right hip disability in excess of 10 
percent for the period from March 23, 2005, to October 9, 
2007, and, after a period of a temporary total rating, in 
excess of 50 percent from December 1, 2008, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


